DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 05-07-2021. Claims 1-3 and 5-11 are currently pending. Claim 1 has been amended. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-07-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Kendall Gurule (Reg. No. 77,605) on 05-12-2021. 
Claim 1 has been amended; Claims 2 and 3 have been canceled:
1. 	(Currently Amended) A method of preparing a slurry for a secondary battery positive electrode, the method comprising: 

preparing a slurry for a positive electrode by mixing while further adding a solvent to the first mixture in the paste state,
wherein the first mixture has a shear viscosity of 1,000 Pa.s to 5,000 Pa.s at a shear rate of 10-1/s and at a temperature of 23oC, and the first mixture has a solid content of 60 wt% to 70 wt%.
2. 	(Canceled) 
3. 	(Canceled) 

Allowable Subject Matter
Claims 1 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest that the first mixture has the claimed shear viscosity and solid content (see Remarks filed 04-06-2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.